The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 9-12, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rittman, III et al. (US. 6,575,969)
Rittman, III et al. discloses a method for imaging thermal ablation using MRI (col. 9, lines 62-67) comprising acquiring data with the MRI system (col. 13, lines 45-65; col. 14, lines 28-32; col. 18, lines 9-19) and producing an image having pixel values indicative of a magnetic resonance signal parameter that is indicative of a thermal ablation (col. 13, lines 45-65; col. 14, lines 28-32; col. 18, lines 9-19; col. 20, lines 22-25 and 32-35; col. 27, lines 5-22 and 39-54), wherein the biomarker comprises the magnetic resonance signal parameter (T1 and T2; col. 27, lines 5-22 and 39-54) as affected by the presence of a ferric iron containing chemical compound produced in response to thermal ablation (col. 27, lines 29-54).  Rittman, III et al. discloses visualizing thermal ablation with different T1- and T2-weighted images .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rittman, III et al. (US 6,575,969) in view of Rehwald et al. (US 2010/0219829).
Rittman, III et al. discloses the subject matter substantially as claimed except using an inversion-recovery steady-state free precession pulse sequence.  Rittman, III et al. discloses visualizing thermal ablation with pulse sequences (col. 27, lines 5-22 and 39-54) and for use within the heart (col. 30, lines .
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rittman, III et al. (US 6,575,969) in view of Rubinsky et al. (US 5,433,717).
Rittman, III et al. discloses the subject matter substantially as claimed except for a second image that depicts edema.  However, Rubinsky et al. teaches in MRI imaging wherein T2-weighted images can track edema (col. 4, line 68).  Therefore, it would have been obvious to one of ordinary skill in the art to have provided Rittman, III et al. with both T1- and T2-weighted images to both track lesions and edemas.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose the claimed combination of subject matter particularly quantifying an age of the identified thermal ablation lesion based on T1 values at pixels locations associated with the identified thermal lesion.
Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive.
Applicant argues that the reference does not teach monitoring the magnetic resonance signal parameters as they are affected by the presence of ferric iron containing chemical compounds as a means to monitor the effects of thermal ablation. In response to applicant's argument that the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim recites the steps of “acquiring data with the MRI system and producing from the acquired data, an image having pixel values indicative of a magnetic resonance signal parameter that is indicative of a thermal ablation, wherein the biomarker comprises the magnetic resonance signal parameter as affected by the presence of a ferric iron containing chemical compound produced in response to thermal ablation”. The Examiner notes that the claim recites “an image having pixel values indicative of magnetic resonance signal parameter” which is interpreted to be an image that has pixel values that represent a magnetic resonance signal parameter that indicates thermal ablation. The Examiner notes that Rittman, III et al. discloses producing T1 and T2 weighted images.  Rittman, III et al. discloses heating effects the properties of cells, protein, DNA, biochemical and chemical bonds, etc. which are detectable by T1/T2 spin.  Therefore, the Examiner’s position is that the images produced by Rittman, III et al. depicts magnetic resonance signal parameters such as T1 and T2, of chemical compounds that are produced in response to thermal ablation.
Applicant argues that the reference does not teach measuring magnetic resonance signal parameters that are affected by the presence of ferric iron containing chemical compounds. However, the Examiner respectfully disagrees with the applicant. Rittman, III et al. discloses monitoring ablation by imaging using MRI (col. 27, lines 57-59). The Examiner’s position is that the reference teaches monitoring magnetic resonance signals during an ablation procedure and producing images from the acquired data.
0; a longitudinal relaxation time, T1; a transverse relaxation time, T2; and a relaxation time that accounts for both longitudinal and transverse relaxation, T1*. However, the Examiner respectfully disagrees with the applicant. Rittman, III et al. discloses producing T1 and T2 weighted images (col. 27, lines 5-22 and 39-54). With respect to T1*, the Examiner’s position is that Rittman, III et al. discloses acquiring T1 and T2, T1* is merely manipulation of how the pre-acquired data is presented which is well within the skill level of one of ordinary skill in the art. The Examiner’s position is that T1 and T2 weighted images comprises pixel values indicative of magnetic resonance signals.
Applicant’s arguments with respect to claims 10-12 have been considered but they are not persuasive. The claim recites the limitation indicative of Tx values. The Examiner notes that T1 and T2 weighted images are indicative of T1 and T2 values. With respect to T1*, the Examiner’s position is that Rittman, III et al. discloses acquiring T1 and T2, T1* is merely manipulation of how the pre-acquired data is presented which is well within the skill level of one of ordinary skill in the art. The Examiner interprets T1 and T2 images as Tx maps.
Applicant’s arguments with respect to claims 4 and 17-19 have been considered but they are not persuasive. Rittman, III et al. discloses heating effects the properties of cells, protein, DNA, biochemical and chemical bonds, etc. which are detectable by T1/T2 spin (col. 27, lines 29-35). Therefore, Rittman, III et al. discloses an image having pixel value indicative of a magnetic resonance signal parameter that is indicative of a thermal ablation affected by the presence of biochemical and chemical bonds.
Applicant’s arguments with respect to claim 20 have been considered but they are not persuasive. The Examiner’s notes that data is non-functional descriptive material which is generally not given patentable weight. With respect to T1*, the Examiner’s position is that Rittman, III et al. discloses acquiring T1 and T2, T1* is merely manipulation of how the pre-acquired data is presented which is well within the skill level of one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609.  The examiner can normally be reached on M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUONG/Primary Examiner, Art Unit 3793